Citation Nr: 1634511	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  08-37 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active service from July 1953 to July 1956.

This matter originally came before the Board of Veterans Appeals (BVA or Board) on appeal from a May 2006 rating decision Of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.

The Veteran provided testimony before the undersigned Acting Veterans Law Judge (VLJ) at a Board videoconference hearing in April 2011.  A transcript of this hearing is included in the record before the Board. 

In May 2011, the Board issued a decision on the claim under appeal, which the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In January 2013, the court issued a Memorandum Decision vacating the Board's May 2011 decision and remanding the issue for actions in accordance with the Court's decision.  The Board remanded this matter in June 2013 for additional development.  The issue was remanded by the Board again in October 2015; it is again before the Board for additional development.

The Board recognized that the Veteran's representative submitted a statement on February 2015 attempting to withdraw as the Veteran's representative.  This attempt was found to be invalid in the October 2105 remand because it was a unilateral withdrawal, without any indication by the Veteran that he wished to revoke representation.  See 38 C.F.R. § 20.608 (2015).  In April 2016, the representative re-submitted the February 2015 "Notice of Withdrawal of Representation."  Again, there was no suggestion that the Veteran wished to revoke representation.   As a consequence, the attorney representative listed on the title page remains the representative of record for the Veteran.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's prostate cancer did not manifest in service and is unrelated to service.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  In this case, the Veteran was initially provided with a pre-adjudicatory VCAA notice letter in August 2005.  The letter informed the Veteran of the evidence necessary to establish service connection, of how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  

Concerning the duty to assist, the Veteran' service treatment records are unavailable.  A letter dated in November 2005 informed the Veteran of the unavailability.  In cases where service treatment records are unavailable, VA has a 'heightened' duty to assist the claimant by advising him or her to submit alternative forms of evidence supporting the claim and assisting him or her in obtaining this alternative evidence.  Washington v. Nicholson, 19 Vet.App. 362, 370 (2005); Dixon v. Derwinski, 3 Vet.App. 261, 263 (1992).  Further, in cases where a claimant's records have been lost or destroyed, VA has a 'heightened' duty to explain its findings and conclusions and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  Here, the Board has carefully considered the Veteran's statements in support of claim and his testimony provided at the Board hearing.  Post-service treatment records, to include VA treatment records and private treatment records have been associated with the claims file.  Additionally, VA medical examination and opinion reports were obtained.

The Veteran was also provided with a hearing related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the acting VLJ explained the issues on appeal and inquired as to any outstanding evidence.  The Veteran discussed his treatment history and symptoms during the appeal period, thus fully describing the nature and claimed etiology of his disability.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the Agency of Original Jurisdiction (AOJ) has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Prostate cancer is not a listed chronic disease in § 3.309(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board has reviewed all the evidence in the record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran alleges that he has residuals of prostate cancer incurred during active service.  Because the Veteran's service treatment records are unavailable, VA has a heightened duty to consider his lay statements and other evidence of record submitted in support of his claim.

Post-service medical evidence consists of VA hospital reports and progress notes, dated between 2001 and 2007.  This evidence shows that in September 2001, the Veteran was noted to have newly-diagnosed prostate cancer.  VA hospital reports show that between October and December of 2001, the Veteran underwent a percutaneous nephrostomy and antegrade nephrostogram, and a radical retropubic prostectomy.  

Accordingly, there is evidence of prostate cancer.  However, there is no competent evidence showing a chronic prostate disability in service; thus, competent evidence of a nexus between the current disability and service is necessary to substantiate the claim for service connection.

In April 2011, the Veteran provided sworn testimony indicating a belief that the symptoms of prostate cancer started in service.

In August 2013, a VA examiner confirmed the Veteran's prior history of prostate cancer, now in remission.  As to its etiology, the examiner stated that it is less likely as not that the Veteran's prostate cancer was incurred in service.  The rationale for this opinion, in its entirety, was that the Veteran was not deployed to Vietnam or Korea and was stationed in South Carolina where Agent Orange was not used.

In March 2016, a VA examiner found the Veteran's prostate cancer was less likely than not incurred in or caused by active service.  The rationale was that it is unlikely that he had prostate cancer 45 years ago and survived for that long period.  Prostate cancer is unusual in young age in 3rd decade.  If it does occur, it is a rapidly growing cancer that causes death in a few years.  Hence this Veteran did not have prostate cancer during service.  Urinary symptoms in young males may be due to urinary infection or chronic prostatitis neither of which was evident in the Veteran.

The Board finds the opinion of the March 2016 VA examiner to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran incurred the current prostate cancer disability during service.  The examiner's findings were based on a review of the evidence and examination of the Veteran, which did not substantiate a finding that the Veteran developed prostate cancer in service.  The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that the Veteran current prostate disability is related to service.  The Board finds this opinion is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 - 04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

To the extent the Veteran believes that his prostate cancer is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this regard, the diagnosis and/or etiology of prostate cancer requires medical testing and expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current prostate cancer is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ('Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.').  Thus, the Veteran's own opinion regarding the etiology of his prostate cancer is not a competent medical opinion.

In summary, the most probative evidence indicates that the Veteran did not develop prostate cancer in service.  Prostate cancer was not shown for many years thereafter, and the weight of the competent medical evidence indicates that the condition is not related to service or any incident therein.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection for a prostate cancer.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for prostate cancer is denied.



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


